DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-13 of this application is patentably indistinct from claims 1-13 of Application No. (US 20170334075). Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claims 2-7 each, the limitation, “A subassembly as defined in…..” lacks antecedent basis.  The preamble in each of claims 2-7 should read, --The subassembly as defined in claim……. -- instead of “A subassembly as defined in….”, to avoid the antecedent basis rejection.
	In claims 8-10 each, the limitation, “An end of arm tool for a robot” lacks antecedent basis.  The preamble in each of claims 8-10 should read,  --The subassembly as defined in claim……. -- instead of “An end of arm toll for a robot…..…...”, to avoid the antecedent basis rejection.
	In claims 12-13 each the limitation, “A method as defined in claim…” lacks antecedent basis.  The preamble in each of claims 12 and 13 should read, “The method as defined in claim…” to avoid the antecedent basis rejection.
	The rest of the claims are rejected for either depending on a rejected base claim of for having similar deficiencies.
Conclusion
The prior art (US 8944481), (US 4543638), (US 4516476) made of record and not relied upon is considered pertinent to applicant's disclosure.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/Primary Examiner, Art Unit 3666